Title: To Benjamin Franklin from Ferdinand Grand, [5 December 1780]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


ce Mardi [December 5, 1780]
M. Grand a l’honneur de présenter son Respect à Monsieur franklin & de lui demander S’il a quelque objection a faire Sur cette Lettre afin qu’il les communique à M. le Directeur General en lui remettant les duplicats qu’il demande & que Monsieur franklin voudra bien envoyer à Monsr. Grand le plutot possible il n’y auroit point d’inconvenient d’en donner deux au lieu d’un.
 
Addressed: A Monsieur / Monsieur le Docteur / Franklin / Passy
Notation: Grand. 5. Xbre 1780.
